Citation Nr: 1730870	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO. 12-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include depression, posttraumatic stress disorder (PTSD), and anxiety.

2. Entitlement to service connection for a bilateral knee disability.

3. Entitlement to service connection for a bilateral ankle disability.

4. Entitlement to service connection for a foot disability, to include calluses, pes planus (flat feet), and bunions.

5. Entitlement to service connection for bilateral hearing loss.

6. Entitlement to service connection for chronic tension headache.

7. Entitlement to service connection for breathing problems, to include as due to asbestos exposure.

8. Entitlement to service connection for fusion of the cervical spine, to include cervical radiculopathy.

9. Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine with mild degenerative changes.

10. Entitlement to service connection for bilateral lower extremity (LE) sciatica.

11. Entitlement to service connection for medial nerve neuropathy of the upper extremities (UE).

12. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and October 2010 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a February 2015 decision, the Board remanded the matter to afford the Veteran an opportunity to request a hearing. In May 2017, the Veteran failed to appear, without explanation, for a Board hearing. He was notified of the hearing by letter in March 2017. He has not requested that the hearing be rescheduled. Therefore, his request for a hearing is considered withdrawn. See C.F.R. §20.702(d) (2016).

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").

The decision below addresses the Veteran's claim for service connection for tinnitus. The remaining issues are REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


FINDING OF FACT

Resolving all reasonable doubt in his favor, the competent and credible evidence establishes that the Veteran's tinnitus is related to his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for tinnitus have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a) (2016). However, in view of the Board's favorable decision herein, further assistance is unnecessary to aid the Veteran in substantiating his claim for entitlement to service connection for tinnitus.

Legal Criteria & Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303. Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (lay testimony is competent to establish the presence of observable symptomatology). Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible. See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. 
§ 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to the appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence). Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has tinnitus caused by or otherwise related to his active service.

According to his service treatment records (STRs), the Veteran underwent an enlistment examination in December 1976. See December 1976 Report of Medical History. The examination report does not reflect a diagnosis or symptoms of tinnitus. Similarly, tinnitus or related symptoms were not noted in the Veteran's separation examination. See November 1979 Report of Medical History. 

In a February 2010 VA examination, the Veteran indicated that he was exposed to loud noises during his service, including noises from grenades and jeeps. According to the Veteran, the noises were loud enough to cause him headaches. See February 2010 Compensation and Pension Examination Report.

The Veteran reported in an August 2010 statement that his military occupational specialty (MOS) was multi-channel communication equipment operator. See August 2010 Statement in Support of Case. According to the Veteran, he experienced ringing in his ears from the frequency sounds. Id. In addition, the Veteran indicated that he was exposed to loud noises in service, including noises from generators and mortars. Id. 

In an unrelated June 2016 primary care consultation, the Veteran reported experiencing tinnitus. See June 2016 VA primary care physician note. The Veteran stated at that time that his tinnitus has been present for a long time.

Upon review of the record, and resolving reasonable doubt in the Veteran's favor, the Board finds that the competent and credible evidence establishes that the Veteran has tinnitus that is related to his active service. 

According to the Veteran, he experienced ringing in his ears during his active service and has continued to experience tinnitus for many years thereafter. The Board notes that laypersons are competent to testify to observable symptomatology. As such, the Board finds that the Veteran is competent to testify to the ringing he experienced in his ears following exposure to loud noises during service and to any continued ringing since his separation from active duty. See Jandreau v. Nicholson, 492 F.3d at 1377. In addition, the Board finds no evidence to doubt the Veteran's credibility. While the record does not include a VA examination regarding the etiology of the Veteran's tinnitus, the Board finds that the Veteran's testimony regarding his tinnitus is sufficiently probative as to the question of nexus. As such, further development of the evidence is unnecessary. There is no competent and credible evidence that disputes the Veteran's contention that he has tinnitus related to his active service. Therefore, and resolving reasonable doubt in the Veteran's favor, service connection is warranted for tinnitus.


ORDER

Entitlement to service connection for tinnitus is granted.


REMAND

Pursuant to 38 C.F.R. § 20.1304 (c) (2016), any pertinent evidence submitted to the Board after the certification of appeal must be referred to the AOJ for review, unless such procedural right is waived by the Veteran or his representative, or unless the Board determines that the benefits to which the evidence relates may be fully allowed on appeal without such referral. See also 38 C.F.R. §§ 19.31, 19.37.

At the outset, the Board notes that, following the February 2015 remand decision, pertinent treatment records were associated with the claims file. These records include treatment records from the VA Hudson Valley Health Care System and updated treatment records from the Martinsburg VAMC and Baltimore VAMC. In addition, the RO has received additional statements from the Veteran with regard to his claimed acquired psychiatric disorder. This pertinent evidence has yet to be addressed by the AOJ. Therefore, a remand is necessary for the issuance of a supplementary statement of the case with respect to each remanded claim unless otherwise granted in full. 38 C.F.R. § 20.1304 (c).

In addition, the Board finds that further development of the evidence is warranted for the claims of service connection for an acquired psychiatric disability, bilateral knee disability, foot disability, hearing loss, and chronic tension headache.

According to his STRs, the Veteran underwent an enlistment examination in December 1976. See December 1976 Report of Medical History. The Veteran reportedly denied having, in relevant part, swollen or painful joints; frequent or severe headaches; hearing loss; head injury; cramps in legs; arthritis, rheumatism, or bursitis; bone, joint or other deformity; painful or trick shoulder or elbow; trick or locked knee; foot trouble; depression, excessive worry, or nervous trouble of any sort. The results of a hearing examination were also normal. However, a clinical evaluation revealed pes planus. 

In September 1977, the Veteran presented to the medical unit with complaints of right knee pain due to an injury while playing basketball. See September 1977 progress note. The Veteran reportedly suffered left knee injury while playing basketball on a separate occasion while in service. See undated health record entry (STR). Subsequent complaints of knee injuries were also reported. See November 1977 progress note; August 1978 progress note; October 1978 progress note. 

The Veteran underwent a separation examination in November 1979. See November 1979 Report of Medical History. The Veteran reported cramps in his legs and a trick or locked knee. Id. The examiner noted a normal clinical evaluation and a normal hearing examination. However, the examiner also noted a history of knee injuries.

In April 1984, the Veteran presented to a private medical provider with complaints of left leg and knee pain in relation to an auto accident. See April 1985 private medical certificate. 

Imaging studies of the Veteran's right foot were conducted in August 1996. See August 1996 private imaging report. According to the report, the physician provided an impression of degenerative changes associated with pes planus.

The Veteran was admitted to a private emergency medical facility in August 1996. See August 1996 private ED encounter report. According to the emergency report, the Veteran reported injuring his foot while playing basketball. Id. The Veteran returned in October 1996 with complaints of pain in the right foot after reportedly hitting the side of his foot with a dresser. See October 1996 private ED encounter record; October 1996 private nursing history note.

A CT study of the Veteran's head was performed in August 2008. See August 2008 VA imaging profile note. No acute intracranial abnormalities were identified. Some hyperdensities were noted within the region of the left basal ganglia and were felt to represent calcifications. The examiner recommended an MRI considering the Veteran's reported history of persistent headache.

In February 2009, the Veteran was admitted to the emergency department due to reported suicidal ideations. See February 2009 VA Emergency Department note. The Veteran underwent a psychiatric evaluation in which he reportedly stated that he wanted to kill himself, felt depressed, and was "tired of being on the streets for years." Id. The Veteran also reportedly stated that he experienced auditory hallucinations. Id. In March 2009, the Veteran was discharged with diagnoses of mood disorder, substance abuse-induced mental disorder (SIMD), psychosis, alcohol dependence, and marijuana abuse. See March 2009 VA discharge summary. A diagnosis for depression with psychotic features was also noted. Subsequently, he was admitted the Substance Abuse Recovery and Rehabilitation Treatment Program (SARRTP). See May 2009 VA Psychiatry Physical and History note.

According to an August 2009 podiatry consultation note, the Veteran presented with complaints of painful calluses in his feet. See August 2009 VA podiatry consultation note. He was assessed with pes planus.

In October 2009, the Veteran complained of difficulty hearing out of his left ear. See October 2009 VA domiciliary treatment plan note. In addition, the Veteran complained of buckling of his knees. See October 2009 VA physician assistant domiciliary note. Imaging studies revealed very early arthritic changes in the right knee. See October 2009 VA radiology report.

The Veteran was issued footwear in connection with his flat feet and calluses in November 2009. See November 2009 VA orthotics prosthetics consultation. A diagnosis for a bunion was also noted. The Veteran was also given a provisional diagnosis of unspecified internal derangement of knee and recommended a knee brace. See November 2009 VA prosthetics consultation request note.

In January 2010, the Veteran presented with complaints of bilateral foot pain. See January 2010 VA physician assistant domiciliary note. He described the pain as mainly in his heels. Id. Radiological studies revealed small dorsal calcaneal spur as well as arterial calcifications consistent with diabetes. See January 2010 VA radiology note. 

A January 2010 written statement received from the Veteran indicated that he injured his foot in Germany in 1978 and while he was stationed in Fort Gordon, Georgia. See January 2010 Statement in Support of Claim.

The Veteran underwent a VA examination in February 2010. See February 2010 Compensation and Pension Examination Report. According to the examiner, the Veteran reported that he has had recurrent and progressively worse knee pain since his service. Id. The Veteran also stated that he suffered an in-service basketball injury that exacerbated his knee condition. Id. In addition, the Veteran stated that he started having progressively worse headaches after having the cervical fusion and thinks his headaches are related to exposure to loud noises during his service, including noises from grenades and jeeps. Id.

In her report, the examiner determined that it is more likely than not that the Veteran's chronic knee pain in service was related to his pre-existing pes planus. Specifically, the examiner stated that his in-service knee pain was likely secondary to the malalignment caused by the developmental pes planus and increased physical activity. According to the examiner, he was diagnosed in service with chondromalacia patella, which is a chronic pain syndrome and not a condition of real pathology. She also stated that his current knee pain may also be related to years of trauma and the normal course of aging. In addition, the examiner diagnosed the Veteran with chronic tension headaches unrelated to military service or trapezius muscle strain. The examiner reasoned that STRs only note one complaint of headache, which was in relation to an acute injury resulting in no residuals. She noted that there is no record of ongoing headaches since discharge from service until the Veteran's 2007 cervical fusion surgery.

As stated above, the Veteran reported in his August 2010 statement that his MOS was multi-channel communication equipment operator. See August 2010 Statement in Support of Case. According to the Veteran, he marched while "full of loaded gear." Id. The Veteran stated that his running and walking were "bad on [his] feet, knees, and back." Id. In addition, the Veteran indicated that he was exposed to loud noises, such as noises from generators and mortars. Id.

In September 2010, the Veteran was diagnosed with insomnia related to PTSD and personality disorder. See September 2010 VA psychiatry outpatient note. 

The Veteran was granted SSA disability benefits in April 2012 for, in relevant part, major depressive disorder, anxiety, and PTSD. See April 2012 SSA Notice of Decision. 

According to a January 2014 neuropsychological evaluation, the Veteran stated that he had headaches "all the time," though upon questioning he stated that they typically occurred 3 to 4 times a week. See January 2014 VA addendum to neuropsychological evaluation. The Veteran also stated that he used to box in service and may have experienced a concussion at some point. Id. 

The Veteran filed a separate service connection claim for PTSD in June 2014. See June 2014 VA Form 21-0781. In his claim form, the Veteran stated that he was hazed on two separate occasions in the military. Id. Specifically, the Veteran stated that he was severely beaten and could not tell the drill sergeants because "they made it clear that they would not do anything." Id. In addition, the Veteran reported that he still has nightmares and is afraid to sleep because of what occurred. Id.

In April 2014, the Veteran visited his primary physician with complaints of feet pain. See April 2014 VA primary care note. According to his physician, the Veteran exhibited flat feet with calluses. In addition, the Veteran underwent a PTSD screening which noted reports of nightmares; feelings of constantly being on guard, watchful, or being easily startled; and feelings of being detached from others, activities, or surroundings. Id. 

The Veteran presented to a speech pathology consultation in November 2014. See November 2014 VA speech pathology consultation note. According to the consultation note, the Veteran complained of hearing loss, saying it is hard for him to always hear what people are saying. Id. The physician determined that the Veteran may have hearing loss and would benefit from having a hearing evaluation. Subsequently, the Veteran visited his optometrist with complaints of frontal headaches when reading. See December 2014 VA optometry note.

In a January 2015 podiatry consultation, the Veteran complained of tenderness in the back of his heels. See January 2015 VA podiatry consultation note. According to the consultation note, the Veteran reported a long history of foot pain dating back to his service when he played basketball and boxed. In addition, the Veteran stated that he never had calluses on his feet until he started wearing boots in service. Id.

The Veteran visited his primary care physician in August 2015 with complaints of foot pain and right knee pain. See August 2015 VA primary care physician note. The physician noted possible minimal effusion in the right knee with significant crepitus or shifting at the end of extension with pain. He also noted mild crepitus of the left knee. Subsequent x-rays revealed mild joint narrow spacing in the right lateral tibiofemoral compartment. See August 2015 VA orthopedic musculoskeletal exam note.

Subsequently, the Veteran submitted a written statement in support of his PTSD claim. See October 2015 Statement in Support of Claim. In the statement, the Veteran indicated that he experienced difficulties adjusting to the military environment, leading to his depression. Id. The Veteran submitted an additional written statement in which he reported feeling stressed and fearful after a bombing in Ramstein Air Force Base (AFB), which in turn led to his depression. See November 2015 Statement in Support of Claim. The Veteran stated that he feels that his well-being is constantly threatened and that he is unable to consistently go about his daily routine without being fearful or depressed. Id.

In November 2015, the Veteran visited his psychiatrist. See November 2015 VA psychiatry outpatient note. According to the corresponding progress note, the Veteran reported that he was abused while in the Marine Corps because of his size. Id. However, he stated that he was then introduced into boxing and "became a brawler looking for fights." Id. The Veteran also stated that, as a result of this abuse, he has a great deal of difficulty sleeping in bed. Id. In addition, the Veteran reportedly stated that this contributed to the failure of his marriage because he was too embarrassed to tell his wife why he had so much difficulty sleeping in bed. Id.

According to an unrelated gastroenterology consultation in January 2016, the Veteran reported muscle aches and joint pain of the knees and feet bilaterally. See January 2016 VA gastroenterology consultation note. Subsequently, the Veteran was treated for painful bunions and calluses in both feet. See February 2016 VA surgical podiatry progress note.

The Veteran presented to a psychiatric consultation in May 2016. See May 2016 VA psychiatry outpatient note. According to the psychiatrist, the Veteran reported sleeping 2 to 3 hours, waking frequently due to noises waking him up, nightmares 2 to 3 times per week, and hearing voices of past friends talking to him "all the time." Id. The Veteran stated that the voices he hears have told him to harm himself. The psychiatrist diagnosed him with PTSD under the DSM-5 criteria.

A June 2016 response from the Joint Services Records Research Center (JSRRC) indicated that the center was unable to verify the Veteran's report of an attack on Ramstein AFB on the relevant dates. See June 2016 JSRRC response.

In an unrelated June 2016 primary care consultation, the Veteran reported experiencing headaches. See June 2016 VA primary care physician note. The Veteran also reported frontal headaches occurring a few times per week for at least 20 years. See October 2016 VA optometry progress note. In addition, the Veteran underwent a hearing examination. See October 2016 VA audiology note. According to the examiner, the Veteran exhibited mild hearing loss in the right ear and mild to moderate hearing loss in the left ear. No opinion as to the etiology of the Veteran's hearing loss was provided, however.

Most recently, in September 2016, the Veteran was assessed with chronic baseline knee pain by his primary care physician. See September 2016 VA primary care physician note. 


Acquired Psychiatric Disorder

In November 2012, the RO issued a Statement of the Case (SOC) in which it denied service connection for depression because there was no evidence of record establishing a connection between the Veteran's psychiatric diagnoses and his active service. However, since that time, new evidence has been received which indicates an association with the Veteran's active service. In June 2014, the Veteran submitted a claim for PTSD stating that he had been severely beaten while in the military. The Veteran further stated that he continues to have nightmares and sleep difficulties as a result. In addition, in an October 2015 Statement in Support of Claim, he indicated that he felt stressed and fearful after a bombing in Ramstein AFB, which then led to his current depression. The Veteran reported symptoms of constantly feeling threatened, fearful, and depressed. 

Although the JSRRC was unable to verify the Veteran's reports of an attack at Ramstein AFB at the time of his service there, the Board finds that the Veteran's claims of being beaten are competent and credible indications that his psychiatric diagnoses may be associated with his service. Therefore, a VA examination to determine the etiology of his acquired psychiatric disorder, to include depression, PTSD, and anxiety, is warranted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In remanding the claim, the Board emphasizes that veterans claiming service connection for PTSD due to personal assault face unique problems documenting their claims. Since assault is an extremely personal and sensitive issue, many incidents of personal assault are not officially reported, and victims of this type of in-service trauma may find it difficult to produce evidence to support the occurrence of the stressor. See Proposed Rule, PTSD Based on Personal Assault, 65 Fed. Reg. 61,132 (Oct. 16, 2000). 

Accordingly, the RO is reminded that the regulations governing PTSD provide that where a claim is based on an in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources. Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes. 38 C.F.R. § 3.304 (f)(5).

Unlike in other PTSD claims, in PTSD claims based on personal assault, an after-the-fact medical opinion can serve as credible supporting evidence of the stressor. See Menegassi v. Shinseki, 638 F.3d 1379 (Fed. Cir. 2011).  

As the Board has recharacterized the issue of service connection for an acquired psychiatric disorder, the examination should address all of the Veteran's psychiatric diagnoses.

Knee Disability & Foot Disability

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111. Thus, when no preexisting condition is noted upon entry into service, the veteran is presumed sound. See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). However, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder. Jensen v. Brown, 19 F.3d 1413 (Fed. Cir. 1994). Where a preexisting disease or injury is noted on the entrance examination, section 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease." 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In considering whether to apply the presumption of aggravation, the Board must first determine whether there was an increase in the disability's severity and, if so, whether it was beyond the natural progression of the disease. 38 C.F.R. § 3.306(a). The claimant bears the burden of showing that the preexisting condition worsened in service. Wagner, supra. Until the claimant shows an increase in disability occurred in service, the presumption of aggravation does not attach and, thus, does not shift the burden of rebuttal to the Secretary. Once the presumption has been established, the burden shifts to the Government to show by clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disease. Id.; see also Horn v. Shinseki, 25 Vet.App. 231 (2011).

The Board acknowledges that the Veteran's diagnosed pes planus pre-existed his service and was noted at entry on his December 1976 entrance examination. Thus, the presumption of soundness does not apply, and the Board must determine whether the Veteran's pes planus underwent an increase in severity during service. However, the January 2010 examiner did not address whether the Veteran's service aggravated his pre-existing pes planus. 

Moreover, the examiner concluded that the Veteran's chronic knee pain in service is related to his pre-existing pes planus. Secondary service connection claims may be granted based on a service-connected disability causing or aggravating another disorder. 38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439, 449  (1995). Therefore, a VA examination regarding the whether the Veteran's service aggravated his foot disability and whether such aggravation contributed to his bilateral knee disability is warranted. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As noted above, the Board has recharacterized the issue of service connection for a foot disability to include not just pes planus, but callouses and bunions as well. Therefore, the examiner must address each of the Veteran's foot-related diagnoses and must provide an opinion as to whether any disorder other than pes planus began in or is etiologically linked to the Veteran's time in service.

Hearing Loss

Since the RO's most recent adjudication, new evidence has been associated to the claims file that reflects a diagnosis for hearing loss. In October 2016, the Veteran underwent a hearing examination, which diagnosed him with mild hearing loss of the right ear and mild to moderate hearing loss of the left ear. There is no evidence to doubt the examiner's credibility.

The Board acknowledges the Veteran's August 2010 statement in which he reported that he was exposed to loud noises such as noises from generators and mortars. See also February 2010 Compensation and Pension Examination Report. The Board finds that the Veteran is competent to report having been exposed to loud noises. See Jandreau v. Nicholson, 492 F.3d at 1377. Further, the Board finds no evidence to doubt the Veteran's credibility. However, the record does not include a competent medical opinion with regard to the etiology of the Veteran's diagnosed hearing loss. Therefore, a remand is necessary to afford the Veteran a VA examination to determine the etiology of his hearing loss.

Headaches

The February 2010 VA examination determined that the Veteran's chronic tension headaches are unrelated to military service or trapezius muscle strain. The examiner based her finding on the fact that STRs only note one complaint of a headache in relation to an acute injury resulting in no residuals and because there is no record of ongoing headaches since discharge from service until the Veteran's non-service-connected 2007 cervical fusion surgery. Since the examination, however, the Veteran has reported that he was a boxer while in service and may have suffered a concussion. There is no competent evidence of record of the Veteran having received a concussion in service. Nonetheless, the Board finds him competent to testify to having engaged in a hazardous activity such as boxing and having received blows to the head while in service. See Jandreau v. Nicholson, 492 F.3d at 1377. As stated above, the Board finds no evidence to doubt his credibility. This pertinent information was not taken into account by the examiner. Therefore, the Board finds that an examination is necessary to determine whether the Veteran's service, including his in-service history of boxing, is related to his diagnosed headaches.

The Veteran is hereby notified that it is his responsibility to report for examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran and his service representative appropriate VCAA notice on his claim of service connection for PTSD due to personal assault. See 38 C.F.R. § 3.304 (f)(5) (2016). A copy of any notice sent, and any reply, should be included in the claims file.

2. Contact the Veteran and request that he provide any additional information, regarding the claimed incidents of personal assault reported in the June 2014 VA Form 21-0781 and October 2015 Statement in Support of Claim. The Board emphasizes that evidence of changes in behavior following the claimed assault can corroborate the Veteran's account of the stressor incident and need not be noted in STRs.

3. Following completion of the above, afford the Veteran a VA examination to determine the nature and etiology of his claimed acquired psychiatric disorder, to include depression, PTSD, and anxiety. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. Following interview of the Veteran and review of the claims folder, the examiner must provide an opinion on the following questions:

a) If the examiner finds that the Veteran meets the criteria for a PTSD diagnosis, he/she should specifically identify which stressors the PTSD diagnosis is based on.

b) If the examiner finds that the Veteran manifests an acquired psychiatric disorder other than or in addition to PTSD, he/she should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service and/or is causally related to event(s) in service. 

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

4. In addition, afford the Veteran a VA examination to determine the nature and etiology of his claimed foot disorder, to include calluses, pes planus, and bunions. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's foot disorder, to include calluses and bunions, was caused or aggravated by his active service.

Regarding the Veteran's pes planus, the examiner must, first, determine whether the pes planus increased in severity during service. If so, the examiner must address whether there is clear and unmistakable evidence that the increase in disability was a result of the natural progress of the disability. 

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

5. Further, afford the Veteran a VA examination to determine the nature and etiology of his claimed bilateral knee disability. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's bilateral knee disability was caused or aggravated by his active service. The examiner must also determine whether his bilateral knee disability was caused or aggravated by his foot disability.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

6. Also afford the Veteran a VA examination to determine the nature and etiology of his diagnosed hearing loss. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss was caused or aggravated by his active service.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.	

7. Lastly, afford the Veteran a VA examination to determine the nature and etiology of his diagnosed chronic tension headache. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report. 

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's chronic tension headache was caused or aggravated by his active service.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions. The examiner must specifically address the Veteran's statements regarding his history of boxing while in service.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence that would permit such an opinion to be made.

8. Thereafter, readjudicate the Veteran's claims based on the new evidence of record, including the pertinent evidence associated with the claims file since the issuance of the November 2012 SOC. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).





